OPINION
PER CURIAM.
On May 20,1982, a judgment was entered by the trial court granting the petition of Delia Morales of Gonzales County, to change the names of her minor children.
Appellant, the father of the children, on July 19, 1982, filed an affidavit of inability to pay costs of appeal with the trial court. This affidavit was not sworn to or notarized.
Even if the “affidavit” had been notarized, appellant has not complied with Rule 356, Tex.R.Civ.P. which states that the affidavit in lieu of bond shall be filed with the clerk within 30 days after the judgment is signed. Appellant’s affidavit was filed on July 19, 1982, or 30 days after it was due. Appellant has also failed to comply with Rule 356(b), Tex.R.Civ.P. which states that the appellate court may grant an extension of time to file the affidavit if the affidavit is filed within 15 days after the last day allowed and, within the same period, a motion is filed in the appellate court reasonably explaining the need for such extension.
Since appellant has failed to timely perfect his appeal and has not complied with the Rules of Civil Procedure for properly filing his affidavit of inability to pay costs, appellants attempted appeal is dismissed.